AO 245B (Rev. 10/15)   Judgment in a Criminal Case                                                                         FILED
                                                                                                                       U.S. DISTRICT COURT
                       Sheet 1                                                                                     EASTERN DIST~ICT ARKf NSOS




              UNITED STATES OF AMERICA
                                    v.
                            JERMEN RUDD                                           Case Number: 4:18CR00134 KGB

                                                                                  USM Number: 40277-044
                                                                                   Molly Sullivan
                                                                                  Defendant's Attorney
THE DEFENDANT:
Ill pleaded guilty to count(s)           Count 1 of Information

D pleaded nolo contendere to count(s)
  which was accepted by the court.
D was found guilty on count(s)
  after a plea ofnot guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                     Nature of Offense                                                        Offense Ended              Count
 18 U.S.C. § 1791(a)(2)              Possession of prohibited object in prison - cell phone,                  1/23/2018                   1
                                     a Class A misdemeanor



       The defendant is sentenced as provided in pages 2 through         __4_ _ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
D Count(s)        N/A                                     D is    Dare dismissed on the motion of the United States.
               ------------
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any chan_ge of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenclant must notify the court and United States attorney of material changes in economic circumstances.

                                                                          6/4/2019                       J

                                                                         """'~-:~~~e~'Zld-------
                                                                         Signature of Judge




                                                                          Patricia S. Harris, U.S. Magistrate Judge
                                                                         Name and Title of Judge


                                                                          6/11/2019
                                                                         Date
AO 245B (Rev. 10/15) Judgment in Criminal Case
                       Sheet 2 - Imprisonment

                                                                                                  Judgment-Page    -=2-    of   4
 DEFENDANT: JERMEN RUDD
 CASE NUMBER: 4:18CR00134 KGB

                                                          IMPRISONMENT

          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
 total term of:

  FOUR (4) MONTHS to run consecutive to the sentence the defendant is currently serving in Eastern District of Missouri case
  number 4:13-CR-00152-CEJ-01, with no term of supervised release to follow.



     D The court makes the following recommendations to the Bureau of Prisons:




     Ill The defendant is remanded to the custody of the United States Marshal.

     D The defendant shall surrender to the United States Marshal for this district:
          D at                                   D a.m.      D p.m.      on
                     ---------
          D as notified by the United States Marshal.

     D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
          D before 2 p.m. on
          D as notified by the United States Marshal.
          D as notified by the Probation or Pretrial Services Office.


                                                                RETURN
 I have executed this judgment as follows:




          Defendant delivered on                                                       to

 a _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                UNITED STATES MARSHAL



                                                                        By   ------=-====c--c==~~=-c:-:--:c=-=::---:--=------
                                                                                        DEPUTY UNITED STATES MARSHAL
AQ 245B (Rtlv. 10/15) Judgment in a Criminal Case
         Sheet 5 - Criminal Monetary Penalties
                                                                                                    Judgment- Page   --"'-3_ of           4
 DEFENDANT: JERMEN RUDD
 CASE NUMBER: 4:18CR00134 KGB
                                                    CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                         Assessment                                          Fine                           Restitution
 TOTALS              $   25.00                                           $    0.00                      $    0.00


 D The determination of restitution is deferred until      ---
                                                              . An Amended Judgment in a Criminal Case (AO 245C) will be entered
      after such determination.

 D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximatelr proportioned payment, unless specified otherwise in
      the priori!)' order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
      before the United States is paid.

   Name of Payee                                                               Total Loss*     Restitution Ordered Priority or Percentage




 TOTALS                                $ ______                 o._oo_          $
                                                                                    ----------
                                                                                                    0.00


 D     Restitution amount ordered pursuant to plea agreement $

 D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       D the interest requirement is waived for the            D fine        D restitution.
       D the interest requirement for the            D   fme    D restitution is modified as follows:

 * Findings for the total amount oflosses are required under Chapters 109A, 110, l lOA, and 113A of Title 18 for offenses committed on or after
 Septemoer 13, 1994, but before April 23, 1996.
AO 2458 (Rev. 10/15) Judgment in a Criminal Case
 •'     Sheet 6 - Schedule of Payments

                                                                                                         Judgment -   Page          of
 DEFENDANT: JERMEN RUDD
 CASE NUMBER: 4:18CR00134 KGB

                                                        SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     J;ZI   Lump sum payment of$         25.00              due immediately, balance due

              D    not later than             ___                 ,or
              D    in accordance          •    C,   •    D,   •    E, or     D F below; or

 B     D      Payment to begin immediately (may be combined with           • c,      DD, or       D F below); or

 C     D      Payment in equal ______ (e.g., weekly, monthly, quarterly) installments of $        ______ over a period of
                           (e.g., months or years), to commence _____ (e.g., 30 or 60 days) after the date of this judgment; or

 D     D      Payment in equal ______ (e.g., weekly, monthly, quarterly) installments of $          ______ over a period of
              __ _          (e.g., months or years), to commence        (e.g., 30 or 60 days) after release from imprisonment to a
              term of supervision; or

 E     D      Payment during the term of supervised release will commence within _ _ _ _ _ (e.g., 30 or 60 days) after release from
              imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F     D      Special instructions regarding the payment of criminal monetary penalties:




 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monet~ penalties is due during
 imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate Financial
 Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 D     Joint and Several

       Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
       and corresponding payee, if appropriate.




 D     The defendant shall pay the cost of prosecution.

 D     The defendant shall pay the following court cost(s):

 D     The defendant shall forfeit the defendant's interest in the following property to the United States:




 Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
 (5) fine interest, (6) community restitution, (7) penalties, and (8) costs, including cost of prosecution and court costs.
